﻿1.	First of alt, Sir, I should like to express to you, on behalf of the people and Government of Honduras, our congratulations on your election to the presidency of the current session of the General Assembly. This election constitutes a tribute to your own personal qualities and to your country, Panama, which has in this century successfully waged a persevering struggle for genuine independence and legitimate sovereignty and which is now being given a demonstration of the support of the world conscience, which, in this universal forum, expresses the will of States to work for international peace and security.
2.	I wish to express the appreciation of the Honduran Government for the intelligent, discreet and effective work accomplished by the Secretary-General, in the discharge of his delicate tasks.
3.	Likewise we wish to express our pleasure at the independence of Saint Christopher and Nevis and its admission to membership in the world Organization. We most warmly congratulate Saint Christopher and Nevis on behalf of the Government that I represent.
4.	The general debate of the thirty-eighth session is about to come to an end. The list of issues to be discussed is eloquent proof of the complexity of international relations in our day, relations that exist in a world whose greatest contradiction is the contrast between the reality of close interdependence and that of every form of confrontation.
5.	Undoubtedly, in our day mankind is writing one of the decisive chapters in its history. This is true of the consolidation of new nations following the process of decolonisation, of the efforts to create a just international economic order, of the cessation of the arms race, of renewed interest in the promotion and defence of human rights, of localized conflicts, of the sources of energy or technological advances, all factors which, among others, show how intense are the changes that we are experiencing and that are laying the foundations for the world of tomorrow.
6.	Governments, peoples and international organizations are overwhelmed by unmet demands, pointless dogmatism or the uncontrollable pace of events. When this occurs we lose our capacity constructively to influence the direction of change, and conflicts prevail over agreement. Hence our best efforts must be applied so that, with a clear historic vision, we may all—Governments, peoples and international organizations alike—contribute to creating a promising future based on the higher values of peace, freedom and justice.
7.	This endeavour seems almost impossible to achieve in this contemporary day in view of a picture clouded by innumerable conflicts and terrible divisions which, although they now affect specific regions, in some cases are capable of provoking widespread conflagrations with the most painful results. It is there, in those regions upset by the tragedy of bloody warfare where reason has yielded to force, that it is urgent to undertake with a genuine spin; of reconciliation and true political will the difficult but all-important task of building peace, strengthening freedom and making pragmatic efforts aimed at economic development and social change.
8.	We are contemplating a world divided for all, to use the moving words of a magnificent Honduran poet: a world of East and West, North and South, of opulence and poverty, of strong and weak States, States industrialized and with rudimentary economies, of nations rebellious and docile; a world in which a struggle is waged between freedom and despotism, between the gun and ideas, between justice and arbitrariness, and between totalitarianism and the ennobling force of human dignity.
9.	It is as though we were to put together the pieces of a jigsaw puzzle of a world divided by disputes and misunderstandings, putting it together piece by piece, creating zones of peace, giving meaning to the very existence of different nations, drawing them away from the polarization that destroys and separates from common grounds for understanding.
10.	That clear historic vision of a new and renewed world is reflected in the thinking of the President of Honduras, Roberto Suazo Cordova, who, on taking office, and referring to Central America, said that it  must be an area of peaceful coexistence in which its peoples and leaders can establish and maintain understanding through enlightened dialogue in a zone of peace undisturbed by the warlike sound of polarizing confrontation .
11.	I am raising the issue of differences of view because we have heard here voices that for a long time have been interested in converting the General Assembly into a forum for polemics by making bold affirmations in a premeditated attempt to continue to confuse world public opinion. Thus we see a continued disrespect for reality with the intent of diverting the world's attention from the internal problems of certain countries caused by the antidemocratic policies of their Governments, contrary to the genuine self-determination of their own peoples through the free expression of the people's sovereignty.
12.	None the less, I have come before the Assembly basically in order to reaffirm, on behalf of my Government, a categorical message in favour of dynamic, pluralist and participatory democracy, in favour of peace for the economic and social development of peoples and in favour of constant and constructive dialogue among the five countries of the Central American region.
13.	Central America is tormented by confrontation. Bitter and heterogeneous battles are waged there—the fight against authoritarianism, that of equity against exploitation, and of autonomy versus subjugation. Interests alien to our history and particular characteristics intervene in a
cold game of domination, which attempts to impose regimes contrary to the humanism that nourishes the democratic vocation of the Central American peoples. We are fully aware of the obstacles in our path and of the dangers threatening the ideals that we uphold. We are equally certain that we will not hesitate to defend them. But we firmly believe that for all Central American peoples, without exception, no national or international claims will be satisfied if the benefits of peace are disregarded and destroyed.
14.	I mean a peace based on the idea that none of our people will accept to be slaves; a peace built on the conviction that none of our countries should attempt to dominate others; and a peace based on recognition of the fact that the interests of each and every State are better served within a system of regional co-operation.
15.	With that objective—that Central America should be a zone of peace—the Government of Honduras proposed a peace plan of a regional nature which includes two essential factors. The first is that the problems experienced by Central America proceed from the political, economic and social origins of the crisis and the military and security factors which are responsible for the present grimness of the situation. This therefore requires a global solution. The second factor involves the fact that Central American problems are interrelated in the national, bilateral and multinational spheres. Their solution therefore requires a regional approach.
16.	Consequently, from the very outset, Honduras has stated its unshakable will to arrive at multilateral commitments leading to general disarmament in the region, a cessation of the illicit traffic of weapons, and the withdrawal of military and other foreign advisers who tend to weaken the identity of each nation. For this to be effective and permanent, my Government has also proposed that an international supervision and control machinery be agreed on to verify the fulfilment of the agreements reached with sincerity and in good faith.
17.	If those commitments are to be trusted by both sides in the atmosphere of democratic stability to which we aspire, they must at the same time necessarily be backed up by a dialogue to promote a process of reconciliation in the search for pluralist and democratic institutions in those countries which are afflicted by deep divisions and bloodstained enmities. The history and dynamics of Central  American societies also indicate the need for us to develop our economies to serve the people, with the help of an international co-operation free of any opportunist selfishness and based on the solidarity of interdependence. The pluralist and participatory development of Central American societies is a prerequisite for regional peace.
18.	These are the foundations of our international position with respect to the Central American situation. But we must explain as well the obstacles that prevent our arriving at the objectives mentioned and we must make clear the underhanded attempts to obscure our good intentions.
19.	The aspirations of the Central American people, and particularly the people and Government of Honduras, are the strengthening of peace in order to promote economic and social development, and the realization of the basic rule that the human person is the supreme goal of society and of the State, and that the dignity of the human being is inviolable. These aims constitute our civic patrimony in a context of political, economic and social democracy. This is what we seek to strengthen in my country, in co-operation with our neighbours who share equal values and aspirations.
20.	Nonetheless, the progressive radicalization of the Government of Nicaragua stands in the way of the achievement of these goals, and has obvious repercussions in the international sphere that disturb and undermine the maintenance of peace and security in Central America.
21.	The establishment of a highly authoritarian system in that country has prevented the achievement of the original revolutionary plan and has given rise to the resistance and rebellion of Nicaraguans, who are fighting other Nicaraguans on Nicaraguan territory. The ideological and armed confrontation taking place there is doing substantial damage, through its effect on neighbouring nations, to intra-regional relations, with the risk of serious consequences if the damage is not undone in time through a dialogue that can lead to the democratic system for which Nicaraguans fought with weapons in hand. This is what Central America is appealing for, faced with a revolution of broken promises.
22.	The suppression of a dynastic tyranny by a totalitarian, expansionist and aggressive regime has led to the militarization of Nicaraguan society, with two results harmful to peaceful co-existence in that strategic belt of the American continent. The first is a breach of the military balance in the region. The second is a violation of conditions of security by resorting to extra-regional and extra-continental alliances, thus placing the crisis within the framework of global confrontation, and sharpening and complicating the tragic situation in Central America. In the country in question there is a shameful foreign occupation, with the complicity of its present leaders, and it has become an extra-continental enclave, which distorts the national identity of the Nicaraguan people.
23.	Faced with this situation, on 1 September of this year the President of Honduras addressed the heads of State and Government of friendly countries, reaffirming his commitment to peace and basing himself on the specific proposals he had already made during the discussions in the Contadora Group, and on the limitation of military expenditures and troops. He said:
 I can assure you that my Government will remain committed to the search for a peaceful solution to the critical situation in the region. In spite of the climate of international tension in Central America, we have, during the past two years, maintained the military budget of our nation without any increase whatever, and we shall maintain it at the same level next year. Furthermore, my Government has reached the decision not to increase the size of its armed forces, since we have no hegemonic pretensions in Central America and our greatest wish is to live in peace and freedom. 
24.	In accordance with those words of the leader of Honduras, the measures that my Government has been compelled to adopt have been limited to what has been strictly necessary for the defence of our country and reflect the right of every sovereign state to self-defence when it is threatened.
25.	In the field of diplomacy, my country continues to work tirelessly and unhesitantly for the achievement of a peaceful global and regional solution through the simultaneous discussion of the different problems confronting Central America, Laying the foundations for peace in the region has been and remains our principal task within the sphere of action of the Contadora Group.
26.	In a letter addressed on 29 September last to the Presidents of the countries of the Contadora Group, the President of Honduras, in ratifying the Document of Objectives' adopted on 9 September by the Central American Foreign Ministers, which reflects the six points 

contained in the Honduran peace proposal of 23 March 1982, said that that Document  may help to promote a global and regional solution through the diplomatic channel, always provided that the terms of reference which it contains are based on a firm political will. In this, my Government cannot help but endorse your fervent desire to achieve a responsible understanding in favour of peace, democracy, security and co-operation for development in Central America, taking as a starting-point the intention expressed in the document adopted at Panama City on 19 September 1983.' 
27.	In contrast to the Honduran attitude, Nicaragua has adopted an attitude that is in no way constructive, because it is insisting on delaying the discussion of issues of real importance to the present and future of Central America until those conditions are first met that are for its sole and exclusive benefit. The simultaneous examination of political and security questions, such as democracy and the arms race, was excluded by the Government of Nicaragua, which thus not only distorts the regional requirements for a global solution but moreover openly calls into question the expectations and hopes that have been placed in the work of the Contadora Group.
28.	There is, moreover, in that attitude another challenge with premeditated and unforeseeable consequences. The Government of Nicaragua has requested the inclusion of an item on Central America in the agenda of the current session of the General Assembly. The request to bring that item to the United Nations for debate hampers the work for peace which the Central American countries have entrusted to the Contadora Group and places the consideration of the problems of the area outside the continental context and within the framework of East-West confrontation, with the obvious desire to polarize and give a universal character to the crisis which is afflicting Central America.
29.	Acts such as those should prompt reflection and alert the universal conscience. We cannot ignore the behaviour of those that in Central America proclaim that they are going to regionalize the armed struggle; those that attempt to internationalize a localized conflict, to place it in the framework of hegemonic confrontation; those that attempt to violate the territorial integrity of States, to hide the reality of the dramatic internal crisis that they themselves have created; those that systematically refuse to participate in a comprehensive disarmament programme and do not allow their citizens freely to express their will, their aspirations and their ideals; those that come to this forum, which is designed for universal understanding, to give free reign to the language of violence which they promote in practice in their own territory, in open violation of the commitments that they have assumed as the fundamental pillars of a revolutionary process that has been betrayed; those that promote actions that destroy the democratic, pluralistic institutions which in neighbouring nations are based on the sovereignty of the people. Those who adopt that behaviour, which is dangerously provocative, are affronting the high ideals of those who seek a durable peace for Central America and challenging the generous purposes which inspire the Latin American work of the Contadora Group, whose failure they desire.
30.	Thus we see examples of open intervention in El Salvador; attempts to destabilize the democratic Governments of Honduras and Costa Rica; an alarming increase in the armed forces of the Nicaraguan regime and statements by the Commanders who govern Nicaragua. Our army is prepared to cross the borders of Honduras and Costa Rica; El Salvador is our shield, they have proclaimed. We shall extend the war from Guatemala to Panama, they have announced. We shall support guerrilla movements that are organizing in Honduras, they have affirmed. Furthermore, the head of Nicaraguan diplomacy declared to Panamanian journals that if a peaceful solution to the conflict were not found it would only remain for his Government to declare war on Honduras. That was stated on 9 September this year, while the deliberations were going on between the nine Ministers who adopted on that date the Document of Objectives, a document seen as an encouraging basis for future negotiations in order to achieve a stable and lasting peace. All of this offers the intolerable promise of military aggression and is a flagrant violation of a principle which has been enshrined by the international community and forms part of the legal-political system of the United Nations—that of the non-use of force or the threat of force, which is the commitment of all States.
31.	Central America does not need words and actions that further inflame feelings and exacerbate fratricidal struggles. Today more than ever before Central America needs the kind of  peace that can extinguish the flames of war.  We need dialogue to replace controversy and negotiation to prevail over confrontation.
32.	We have had enough suffering and enough bloodshed. We have had enough persecution and ostracism. The holocaust that has brought death to 100,000 Central Americans in the past five years, the tragedy of 500,000 displaced by internal fighting, the pain of the 70,000 refugees—all of this calls for urgent action to put an end to that tragedy and anguish.
33.	In spite of the threats to regional peace and security expressed by the Government of Nicaragua, in spite of its offensive, dogmatic and provocative behaviour, in spite of its attempts to regionalize and internationalize the conflict, Honduras solemnly declares that it is prepared to commit itself to a general agreement on peace, democracy, security and co-operation among Central American countries.
34.	The foreign policy which we have just described in Central American terms could not ignore the painful conflicts in other regions that have touched the collective conscience of the world of our day.
35.	In this connection, we condemn the illegal occupation by foreign troops of the territories of Afghanistan and Kampuchea and the recent invasion of Chad by the gangsterism of the fifth horseman of the apocalypse, terrorism.
36.	With equal vehemence, my Government repudiates the policy of discrimination and racial persecution which is typified by apartheid in South Africa. It is likewise regrettable that the Government of that country, by refusing to accept the independence of Namibia, continues to violate the right of that people to choose its own destiny.
37.	With regard to the Middle East, the pitiless rending of Lebanon, the right of the Palestinian people to establish its own independent State, and the need for secure boundaries for Israel are all matters which demand constant dedication in the search for peaceful understanding that will permit the establishment of an atmosphere of harmony and peaceful coexistence. The Government of Honduras hopes that prudence and intelligence will prevail, so that those much desired solutions may be found.
38.	My country also expresses its desire for a just and negotiated solution of the conflict in the South Atlantic and reaffirms its support for the claims of the Argentine Republic to sovereignty over the Malvinas Islands. We believe that the essential requirements for the attainment 
of that objective is good faith in international relations.
39.	The Government of Honduras wishes in particular to make known in the General Assembly its indignation at and vigorous condemnation of the frightful death of 269 innocent persons, caused by the attack on the Korean commercial airliner. That criminal act by the Soviet Union, which is unprecedented in the history of civil aviation, has met with world-wide rejection and demonstrates the extent of the disdain of totalitarian regimes for human life and their disrespect for the most basic norms of civilized coexistence.
40.	To this has been added yesterday's terrorist attack, which took the lives of several South Korean leaders and which must be condemned by free and civilized peoples of the world.
41.	I have referred to the principles of non-intervention in the internal affairs of other States and of the self- determination of peoples, but the Government of Honduras considers that these principles must never be invoked to prevent the international community from taking note of and condemning the human rights violations which take place systematically in countries on various continents.
42.	In this connection I am pleased to reiterate that the Government of Honduras observes the principle of the defence and promotion of the rights which are a part of human dignity. Clear proof of this conduct is provided by our efforts to improve the legal system by which those rights are protected, as well as the recent creation by the Congress of the Republic of a multi-party parliamentary commission entrusted with ensuring the effective implementation of constitutional guarantees.
43.	While it is true that the world situation is a bleak one, the existence and effective functioning of the Organization will continue to hold out a promise of hope and encouragement for all of mankind. The future of our world is in our hands, and we all share the individual and collective responsibility of ensuring for succeeding generations a life of peace, based on justice and nourished by the pure air of freedom.
44.	With that conviction we believe that it is the duty of all States faithfully to align their international behaviour with the obligation set out for all mankind in the Universal Declaration of Human Rights of 1948, which came out of the ashes of the second world conflagration of the twentieth century:
All human begins are born free and equal in dignity and rights. They are endowed with reason and conscience and should act towards one another in a spirit of brotherhood. 





